Citation Nr: 1738658	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-32 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left wrist. 

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine. 

3.  Entitlement to an initial compensable disability rating for gastroesophageal reflux disease (GERD). 


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1991 to July 2012. 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

On the Veteran's substantive appeal dated November 2013, he requested a hearing before a Veterans Law Judge.  However, in a statement dated February 2016, he cancelled his hearing request.  Accordingly, his request for a hearing is considered to be withdrawn and his claims will be reviewed based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased disability rating for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the period under consideration, the Veteran's degenerative joint disease of the left wrist is manifested by pain and limitation of motion; ankylosis of the left wrist is not shown.

2.  For the entire period under consideration, the Veteran's GERD is manifested by pyrosis and regurgitation without the use of medication and relieved with the use of medication.  The predominant disability picture is reflected in Diagnostic Code 7346 and the overall disability is not so severe as to warrant elevation to the next higher 30 percent evaluation under Diagnostic Code 7346.



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for degenerative joint disease of the left wrist have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2016).

2.  The criteria for an initial 10 percent rating for GERD, and no higher, are met.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served as a U.S. Air Force aircraft mechanic, retiring at the rank of technical sergeant.  He seeks entitlement to increased initial ratings for degenerative joint disease of the left wrist and GERD.  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  

The Board notes that the claims for initial increased disability ratings for degenerative joint disease of the left wrist and GERD are downstream issues from a rating decision dated in February 2013, which initially established service connection for these disabilities and assigned the initial ratings and effective dates.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claims for initial increased disability ratings for degenerative joint disease of the left wrist and GERD, such noncompliance is deemed to be non-prejudicial to these specific claims.

VA also has a duty to assist a claimant in the development of his claims.  See 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran and other individuals as well as the Veteran's service treatment records.  

The Veteran was provided VA examinations in September 2012 for his left wrist disability and GERD.  The reports of the examination and opinions reflect that the examiners reviewed the Veteran's past medical history, documented his current medical conditions, considered the Veteran's lay statements, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  

With regard to range of motion testing of the Veteran's left wrist conducted during the September 2012 VA examination, the Board notes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court noted the final sentence of § 4.59 which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  However, compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  In this case, the Board acknowledges that the VA examiner did not provide range of motion testing findings with respect to active and passive motion as well as weight-bearing and nonweight-bearing testing for the Veteran's left wrist.  However, as will be discussed below, in order for the Veteran to be awarded a higher disability rating for his left wrist disability, the evidence must show ankylosis of the wrist.  Pertinently, the VA examiner specifically reported the absence of such.  Therefore, the Board finds that the VA examination results are sufficient to evaluate the Veteran's disability and that Correia is not applicable in this case.  

The Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Higher evaluation for degenerative joint disease of the left wrist

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589   (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2016).

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's degenerative joint disease of the left wrist disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5215 (degenerative arthritis; wrist, limitation of motion).  Diagnostic Code 5215 provides for the assignment of a 10 percent disability rating with dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  The Board observes that the 10 percent rating is the maximum rating provided under Diagnostic Code 5215.

The Board notes that Diagnostic Code 5214 (wrist, ankylosis of), which is the only other diagnostic code which specifically references the wrist, is not appropriate for application in this case because, as is discussed below, there is no evidence of ankylosis in the record.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The Veteran was provided a VA examination in September 2012.  He reported left wrist pain with overuse and when the temperature is cold.  He further reported episodic pain, stiffness, and swelling.  He did not report flare-ups.  The examiner noted that the Veteran is right hand dominant.  Upon examination, the VA examiner reported range of motion testing of 80 degrees or greater palmer flexion with pain at 70 degrees or greater as well as 70 degrees or greater dorsiflexion with pain at 60 degrees.  The Veteran was able to perform repetitive use motion with 3 repetitions and there was no additional loss of motion.  The examiner noted functional loss manifested by pain on movement.  The examiner also recorded localized tenderness or pain on palpation of joints/soft tissue of the left wrist.  Muscle strength testing was normal for wrist flexion and extension.  The Veteran did not evidence ankylosis of the left wrist.  

Thus, a careful review of the record therefore demonstrates that the Veteran experiences functional loss and limitation of motion due to his left wrist disability; however, ankylosis of the left wrist is not shown.  

With respect to the applicable rating criteria, the Veteran is currently assigned a 10 percent disability rating under Diagnostic Code 5215.  A 10 percent disability rating is the highest schedular rating available.  As such, the Board is unable to grant a higher schedular rating under these criteria.

While higher disabilities ratings are contemplated for ankylosis of the wrist under Diagnostic Code 5214, the evidence does not show that the Veteran's left wrist has been manifested by symptoms consistent with ankylosis at any time during the course of the appeal, even upon consideration of the actual degree of functional impairment due to factors such as pain, weakness, fatigability, incoordination, and lack of endurance.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

A uniform rating is warranted and the Board finds no basis for assigning a rating greater than 30 percent at any time during the appeal period.  See Fenderson. 

Higher evaluation for GERD

The Veteran's GERD is evaluated as noncompensable pursuant to Diagnostic Codes 7399-7346.  GERD is not specifically listed in the rating schedule but is evaluated as analogous to hiatal hernia.  See 38 C.F.R. § 4.20 (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  Hiatal hernia is evaluated as follows: symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health (60 percent); persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health (30 percent); and with two or more of the symptoms for the 30 percent evaluation of less severity (10 percent). 

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the Diagnostic Code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  38 C.F.R. § 4.114.

The Veteran was provided a VA examination in September 2012.  He reported that as long as he took Nexium on a daily basis, he was asymptomatic.  Therefore, upon examination, the VA examiner reported that the Veteran did not have any signs or symptoms due to GERD.  Further, the Veteran did not have an esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  

In a statement dated November 2013, the Veteran reported that his GERD is only controlled with Nexium, and if he did not take the Nexium, the GERD would cause regurgitation and pyrosis.  

Based on review of the evidence of record, the Board finds that the Veteran's main complaints as to his diagnosed GERD appear to pertain to reflux symptoms and on review, the predominant disability picture is reflected under Diagnostic Code 7346.  Thus, the Board will apply this diagnostic code. 

The Veteran reports pyrosis and regurgitation due to his GERD.  The Veteran is competent to report these symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994) (a Veteran is competent to report on that of which he has personal knowledge).  The Veteran is also competent to report the frequency of these symptoms.  Further, the Board has no reason to doubt the credibility of the Veteran's statements. 

Pertinently, although the record demonstrates that medication is generally effective in managing the Veteran's symptoms, the Board acknowledges that the Court has held that, where the effects of medication are not specifically contemplated by the rating criteria, a higher rating may not be denied simply because symptoms are relieved by medication.  Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012).  Therefore, the Board finds that if the Veteran did not take Nexium to manage his GERD, he would evidence pyrosis and regurgitation.  As noted above, a 10 percent rating is warranted under Diagnostic Code 7346 when two or more of the symptoms for the 30 percent evaluation of less severity are evidenced.  Pyrosis and regurgitation are two symptoms listed under the 30 percent criteria.  Thus, the Board finds that the Veteran is entitled to a 10 percent rating for his GERD.  

The Board further finds that a disability rating in excess of 10 percent is not warranted.  In this regard, as discussed above, a 30 percent rating is warranted when the evidence shows persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Crucially, the only symptoms noted by the Veteran during the period under consideration involve pyrosis and regurgitation.  As such, the Board finds that a 30 percent disability rating for the Veteran's GERD is not warranted.  The Board further finds that a 60 percent rating is not warranted under Diagnostic Code 7346 as the evidence during the period under consideration does not show symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

A uniform rating is warranted and the Board finds no basis for assigning a rating greater than 10 percent at any time during the appeal period.  See Fenderson. 



The Veteran has not raised any other issues pertaining to increased ratings, nor have any other issues pertaining to increased ratings been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. Ap. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left wrist is denied.

Entitlement to an initial 10 percent evaluation of GERD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

As to the Veteran's claim of entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine, as discussed above, the Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016) that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, this information is not found in the report from the Veteran's most recent VA examination of record for his back which is dated September 2012.  Notably, the Veteran indicated in statements subsequent to the September 2012 VA examination that he has back pain on motion.  See, e.g., a statement from the Veteran dated September 2013.  Therefore, the Board finds that this issue must be remanded to provide the Veteran with a new VA examination to obtain the required medical evidence.  See 38 U.S.C.A. § 5103A(d) (West 2014).  Further, when adjudicating this claim, the AOJ should be mindful of the Court's holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011) regarding painful motion.      

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for appropriate VA 
examination(s) to assess the orthopedic manifestations of service-connected degenerative disc disease of the lumbar spine.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the lumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.   

2. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claim on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


